United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-4430
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                  Randel Branscum

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                 for the Eastern District of Arkansas - Little Rock
                                  ____________

                              Submitted: July 3, 2017
                               Filed: July 12, 2017
                                  [Unpublished]
                                  ____________

Before BENTON, BOWMAN, and SHEPHERD, Circuit Judges.
                         ____________

PER CURIAM.

       Randel Branscum appeals after he pleaded guilty with a written plea agreement
to a civil rights offense and the District Court1 imposed the agreed-upon sentence.

      1
       The Honorable Brian S. Miller, Chief Judge, United States District Court for
the Eastern District of Arkansas.
Branscum’s counsel has moved for leave to withdraw and has filed a brief under
Anders v. California, 386 U.S. 738 (1967), questioning whether Branscum received
effective assistance of counsel.

       We decline to address the ineffective-assistance claim on direct appeal. See
United States v. Ramirez-Hernandez, 449 F.3d 824, 826–27 (8th Cir. 2006) (noting
that ineffective-assistance claims “are usually best litigated in collateral proceedings”
where the record can be properly developed). We have reviewed the record under
Penson v. Ohio, 488 U.S. 75, 80 (1988), and we have found no non-frivolous issues
for appeal. We affirm the judgment, and we grant counsel’s motion for leave to
withdraw.
                        ______________________________




                                          -2-